Citation Nr: 1126563	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to a disability rating in excess of 30 percent for asbestosis for the appeal period from August 28, 2007.

3.  Entitlement to total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

An April 2005 rating decision, inter alia, found that no new and material evidence had been presented in order to reopen a claim for service connection for a back disorder, denied service connection for allergies, a neck disorder and emphysema, also claimed as asbestosis, and denied a TDIU rating.

In a November 2005 rating decision, the RO granted service connection for asbestosis at a noncompensable disability rating, as of September 19, 2003.  The Veteran filed a notice of disagreement with this decision, and in an October 2007 rating decision, the RO granted a 30 percent disability rating, as of August 28, 2007.  As this rating does not represent the highest possible benefit, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2011, the Board reopened the Veteran's claim for entitlement to service connection for a back disorder, and denied service connection for a back disorder, a neck disorder, and an initial compensable disability rating for asbestosis for the appeal period from September 19, 2003 to August 27, 2007.  In addition, the Board remanded the issues of entitlement o service connection for allergies, entitlement to a disability rating in excess of 30 percent for asbestosis for the appeal period from August 28, 2007 and entitlement to a TDIU rating for additional development.  These issues are again before the Board for further appellate review.  

The Board notes that the Veteran has submitted new evidence since the most recent supplemental statement of the case (SSOC) was issued in April 2011.  As the Veteran has submitted a waiver of the agency of original jurisdiction (AOJ) review for this evidence, the Board will proceed to adjudicate his claims with consideration of all evidence of record.  See 38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for allergies and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not reflect that the Veteran's service-connected asbestosis has been manifested by Forced Expiratory Volume (FVC) measured at 50 to 64 percent predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured at 40 to 55 percent predicted; or maximum exercise capacity at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, as of August 28, 2007. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for asbestosis have not been met, as of August 28, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 4.1- 4.10, 4.97, Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The duty to notify was satisfied by way of letters sent to the appellant in April 2004 and June 2004, that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided with this notice in December 2006.  

With regard to his increased rating claim for asbestosis, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its February 2011 remand.  Specifically, the RO was instructed to ask the Veteran to identify all health care providers who have treated him for his asbestosis and obtain records from the identified providers and to provide the Veteran with a VA examination to ascertain the current nature and severity of his service-connected asbestosis.  The Board finds that the RO has complied with these instructions by providing the Veteran with a notice letter asking him to identify any medical providers that have treated his asbestosis and provided the Veteran with a VA examination and pulmonary function tests in April 2011.  The Board notes here that the rating criteria for a 60 percent disability rating under the General Rating Formula for Interstitial Lung Disease includes a measurement that would be obtained by means of an exercise test, and that the Veteran was not provided with such a test at his April 2011 examinations.  However, as these examinations reflect that the Veteran currently has very few, if any, symptoms of asbestosis and that his pulmonary function tests resulted in measurements that do not even meet the criteria for his current 30 percent disability rating, the Board finds that further remand for an exercise test is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As such, the Board further finds that the RO complied with the Board's February 2011 remand instructions.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of initial disability rating for asbestosis as of August 28, 2007

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has contended that his service-connected asbestosis warrants a disability rating in excess of 30 percent as of August 28, 2007.

The Veteran's service-connected asbestosis is rated at a 30 percent disability rating under Diagnostic Code 6833, which provides that asbestosis is to be rated under the General Rating Formula for Interstitial Lung Disease.  This Formula states that a 10 percent evaluation is warranted for FVC of 75 to 80 percent predicted value, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is assigned for FVC measured at 50 to 64 percent predicted; or DLCO (SB) measured at 40 to 55 percent predicted; or maximum exercise capacity at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  38 C.F.R. § 4.97, Diagnostic Code 6833.
 
The Board finds that the Veteran's asbestosis does not warrant a higher disability rating under Diagnostic Code 6833, as of August 28, 2007.  During this time period, the Veteran underwent two VA respiratory examinations.  

On August 28, 2007, the Veteran's FVC was 78 percent predicted, prior to medication, and 66 percent predicted, after medication.  His DLCO was 55 percent predicted.  The examiner noted a moderate airflow obstruction and that the reduced maximum ventilatory volume (MVV) could have been due to poor effort or neuromuscular weakness.  The examiner noted that, in terms of the lung volumes, hyperinflated respiratory volume suggested gas trapping, and that the Veteran's DLCO had a moderate reduction.  A contemporaneous chest x-ray revealed no findings of asbestosis, pleural plaques or subpleural fibrosis and lung volumes within normal limits.  

An April 2011 VA respiratory examination reflects that the Veteran's only symptom was a daily cough and that he was not on any treatment for his asbestosis.  Pulmonary function tests revealed that the Veteran's FVC was 91 percent predicted prior to medication and 95 percent predicted after medication.  His DLCO was 77 percent predicted.  The interpretation of these results was that there was no obstruction by spirometry, no significant improvement after bronchodilator, and no restrictive ventilitory defect.  The diffusing capacity for carbon monoxide was mildly reduced.  

As noted above, in order to warrant a disability rating in excess of 30 percent for asbestosis, the evidence would need to show FVC measured at 50-64 percent predicted, DLCO (SB) measured at 40-55 percent predicted or maximum exercise capacity at 15-20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  The Board notes that the FVC values at his August 2007 examination, 78 percent predicted, prior to medication, and 66 percent predicted, after medication, do not meet the criteria for a higher disability rating under Diagnostic Code 6833.  His DLCO appears to meet the criteria for a 60 percent disability rating, at a value of 55; however, the Board notes that the VA examiner performing this examination indicated that there was likely a lack of effort in performing the examination.  In addition, a contemporaneous x-ray revealed no evidence of asbestosis, and lung volumes within normal limits.  As such, the Board does not consider this value as probative evidence in rating the Veteran's service-connected asbestosis.  In addition, at his more recent VA examination, the Veteran's FVC which was 91 percent predicted prior to medication and 95 percent predicted after medication, and his DLCO, which was 77 percent predicted would not meet the criteria for a 60 percent disability rating.  At that time, the examiner noted that there was no obstruction by spirometry, no restrictive ventilitory defect, and the diffusing capacity for carbon monoxide was mildly reduced.  As such, the Board finds that the competent medical evidence does not support a higher rating for the Veteran's service-connected asbestosis, as of August 28, 2007, under Diagnostic Code 6833.  38 C.F.R. § 4.97, Diagnostic Code 6833.
 
The Board has considered rating the Veteran's service-connected asbestosis under other Diagnostic Codes, in order to provide him with the most beneficial rating, but as the evidence of record does not show a diagnosis of any other type of lung disease, such as mycotic lung disease or restrictive lung disease, the Board finds that rating the Veteran's service-connected asbestosis under Diagnostic Code 6833 is most appropriate.  38 C.F.R. § 4.97.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected asbestosis, as of August 28, 2007, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).
 
Extra-Schedular Rating

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  First, the Board concludes that the Veteran's asbestosis, does not present such an exceptional disability picture such that his current disability rating is inadequate.  The rating criteria for rating interstitial lung disease adequately contemplates the Veteran's symptoms associated with his service-connected asbestosis.  As such, the Veteran's level of impairment is within the governing norms contemplated by the rating criteria, which reasonably describes his asbestosis.   Finally, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations during the appeal period.  Nor does the evidence show that the Veteran's service-connected asbestosis causes his unemployment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule, beyond the level of already compensated employment impairment.  The Board notes here that there is some evidence that the Veteran is not employed, but none of this evidence reflects that it is due to his asbestosis alone.

Thus, the evidence does not support referring this case for an extraschedular evaluation.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating in excess of 30 percent for asbestosis is denied, as of August 28, 2007.  


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

In the February 2011 remand, the Board instructed the RO to provide the Veteran with a VA examination to ascertain the current nature and severity of his service-connected asbestosis.  The Veteran was provided with this examination in 

In the February 2011 remand, the Board also instructed the RO to provide the Veteran with a VA examination, determine if the Veteran allergies manifested in service.  The Veteran was provided with this examination in March 2011.  The VA examiner found that the Veteran's allergic rhinitis was permanently aggravated by military service.  She indicated that the Veteran's service treatment records document the onset of allergy symptoms during childhood that was aggravated during military service.  However, she noted that there was no evidence of permanent aggravation of symptoms during military service as the Veteran denied recurrent otitis or upper respiratory infections since his military time.  He reported that he no longer took allergy injections, and that he used flonase for alleviation of nasal congestion, which was his pre-military baseline symptom.

The RO sent the Veteran a letter dated March 3, 2011, informing him, among other things, that he could submit additional evidence to substantiate his claim.  The RO issued a supplemental statement of the case, which was sent to the Veteran on April 14, 2011.  In a letter dated on April 29, 2011, the Veteran indicated that he had responded to the RO's March 3rd letter, enclosing evidence that related to treatment for his allergies.  He noted that this evidence was not listed on the SSOC and did not appear to be considered in readjudicating his claim.  He also enclosed a copy of his earlier letter, dated March 14, 2001, in which he indicated that he had received allergy shots from September 1956 through September 1957 from Balboa Naval Hospital in San Diego, California.  He also indicated, in this letter, that he was enclosing information regarding treatment for allergies that he received since 2003.  There were no attachments to this copy of his March 14th letter.  

As this evidence relates directly to the Veteran's claim for entitlement to service connection, on remand, the RO should contact the Veteran and attempt to obtain this information.

In addition, the April 2011 VA examiner based her opinion, in part, on the fact that the Veteran had not had any treatment since his discharge from military service.  However, it appears that the Veteran has information or evidence that shows that he has in fact had treatment since active duty.  As such, after receipt of this additional information or evidence, the Veteran's claims file should be returned to the examiner who provided the March 2011 VA examination, in order to obtain an opinion as to whether the Veteran's preexisting allergic rhinitis was aggravated by service.      

With respect to the Veteran's TDIU claim, the Board notes that the Court held in Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a total disability rating based on individual unemployability due to a service-connected disability is 'inextricably intertwined' with a rating increase claim on the same condition.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claims seeking entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to resubmit the information he referred to in his March and April 2011 letters which showed additional treatment for his allergies, or provide VA with a release to obtain the records.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran's claims file to be returned to the VA examiner who performed the March 2011 nose, sinus, larynx and pharynx examination, if available, for her to comment on the Veteran's statements, and any additional evidence, showing that he did in fact receive post-service treatment for his allergies in rendering an opinion as to whether the Veteran's preexisting allergies were aggravated while on active duty beyond the natural progression of the illness.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The ear, nose and throat examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's preexisting allergy disorder was aggravated during service beyond the natural progression of the illness.  For the purposes of rendering an opinion, the examiner should consider the Veteran's statements concerning post-service treatment for his allergies to be credible, even if not supported by medical evidence. 

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claims, to include the claim for TDIU.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


